Citation Nr: 1412602	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 2004 to January 2006 and from September 2010 to December 2011 and on active duty for training (ACDUTRA) from August 1982 to November 1982 and from March 2006 to September 2010.  He served on active duty in Southwest Asia from January 2005 to December 2005 and from November 2010 to September 2011.

The Veteran's periods of service from March 2006 to September 2010 are shown to have been federal service and include periods of active duty under the authority of 32 U.S.C. § 505 considered to be ACDUTRA for VA compensation purposes.  See 38 U.S.C.A. § 101(22)(C) (2013).  Orders issued by the Texas Military Forces - Army National Guard, dated from March 2006 to September 2010 show he was ordered to active duty for special work (ADSW) under the authority of 32 U.S.C. § 505 from March 2006 to July 2006, August 2006 to September 2006, October 2006 to March 2007, March 2007 to September 2007, October 2007 to September 2008, and October 2008 to March 2009.  Documents dated from April 2009 to October 2009 and from January 2010 to September 2010 reflect that he was ordered to Full Time National Guard Duty Operational Support.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issue on appeal for additional development in August 2010, February 2012, and June 2013.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran's sleep apnea is shown to have been manifest during active service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(c)(3) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

In order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact, and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran asserts that he has sleep apnea that developed during or as a result of, service in Iraq in 2005.  Service treatment records dated in March 2005 note that he complained of shortness of breath, coughing, wheezing, and dizziness associated with exposure to burn pit fumes at Camp Slayer, Iraq.  Private treatment records submitted in support of the claim include a copy of a May 2007 private sleep study providing a diagnosis of obstructive sleep apnea and a June 2007 report noting a history of trouble sleeping.  In a February 2008 statement, the Veteran's spouse reported that he did not snore nor have trouble sleeping prior to his return from active duty in December 2005.  VA medical opinions dated in May 2012 and February 2013 provide diagnoses of obstructive sleep apnea and found the disorder had not been aggravated during service from September 2010 to December 2011.  

Based upon the evidence of record, the Board finds the Veteran's sleep apnea is shown to have been manifest during active service.  Service treatment records dated in March 2005 show that the Veteran reported having had respiratory problems while serving in Iraq.  The Veteran and his spouse are found to be competent to provide evidence as to their observations of his snoring and trouble sleeping since December 2005.  The medical evidence clearly establishes that the Veteran had history of trouble sleeping and that a chronic obstructive sleep apnea disorder was manifest soon after his discharge from active service in January 2006.  Therefore, the Board finds service connection for sleep apnea is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


